MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00606-CR

                EX PARTE ALFONSO SANTANA VILLA, Appellant

     Appeal from the 174th District Court of Harris County (Tr. Ct. No. 752734-A).

TO THE 174TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 23rd day of July, 2015, the cause upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
             The cause heard today by the Court is an appeal from the judgment
      signed by the court below on June 8, 2015. After inspecting the record of
      the court below, it is the opinion of this Court that there is no reversible
      error in the judgment. It is therefore CONSIDERED, ADJUDGED, and
      ORDERED that the judgment of the court below be affirmed.

      The Court orders that this decision be certified below for observance.

      Judgment rendered July 23, 2015.

      Per curiam opinion delivered by panel consisting of Chief Justice Radack
      and Justices Higley and Massengale.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




October 2, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT